Name: Regulation (EEC) No 986/68 of the Council of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 260 Official Journal of the European Communities No L 169/4 Official Journal of the European Communities 18.7.68 REGULATION (EEC) No 986/68*OF THE COUNCIL of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed for skimmed milk powder, to proof that it has been denatured or used in the manufacture of compound feeding-stuffs ; Whereas, for administrative reasons, provision should be made for each Member State to appoint an inter ­ vention agency to implement the rules on aid ; HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation : . ( a ) 'Milk' means the milk-yield of one or more cows, to which nothing has been added and which has, at the most, been only partially skimmed ; (b ) 'Skimmed milk' means milk with a maximum fat content of 0T0%; (c) 'Skimmed milk powder' means milk in powder form with a maximum fat content of l-S^/o . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisa ­ tion of the market in milk and milk products , and in particular Article 10 (2 ) thereof ; Having regard to the proposal from the Commis ­ sion ; Whereas in accordance with Article 10 ( 1 ) of Regu ­ lation (EEC) No 804/68 aid is granted for skimmed milk and skimmed milk powder which are produced in the Community and are for use as feed ; whereas for control purposes provision must be made for the granting of aid only for skimmed milk pro ­ duced on the farm where it used as feed or differen ­ tiated in a manner to be specified or else incorporated in compound feeding-stuffs ; whereas, for the same reasons , provision must be made for jthe granting of aid only for skimmed milk powder which is de ­ natured or used as feed ; Whereas payment of aid to the dairy for skimmed milk should, where appropriate, be subject to the condition that the dairy has not charged a higher price for the processed skimmed milk than any maximum price which may be fixed ; whereas the object of such a maximum price would be to achieve the purpose of the aid, namely that the maximum quantity of skimmed milk be used in the liquid state as feed ; whereas it must be fixed in such a way as to maintain the advantage of using skimmed milk as feed ; whereas , therefore, it should be fixed with reference to intervention measures for skimmed milk and skimmed milk powder and the prices of comparable feeding-stuffs ; Whereas , to ensure the desired use of these products , payment of the aid should be subject, for skimmed milk, to proof that is has been used as feed or in the manufacture of compound feeding-stuffs and, Article 2 1 . Aid may be granted for : ( a) skimmed milk produced and processed in a dairy, differentiated from other skimmed milk in a manner to be specified and sold to farms where it is used as feed at a price not exceeding any maximum price which may be fixed; (b ) skimmed milk which has been used as feed on the farms where it was produced; (c) skimmed milk powder which has been denatured according to methods to be determined ; (d ) skimmed milk powder and skimmed milk pro ­ duced and processed in the dairy and used in the manufacture of compound feeding-stuffs . The aid for a given quantity of skimmed milk used in the manufacture of compound feeding-stuffs shall be equal to the aid which would be granted for the quantity of skimmed milk powder which can be obtained from that quantity of skimmed milk.1 OJ No L 148 , 28.6.1968 , p . 13 . Official Journal of the European Communities 261 2 . The dairy processing mentioned in paragraph 1 shall include purification, pasteurisation and cooling. 3 . The maximum price mentioned in paragraph 1 shall take into account : (a) the value of skimmed milk resulting from the intervention price for skimmed milk powder; (b ) the aid granted for skimmed milk; (c) the prices of comparable feeding-stuffs . 4. The compound feeding-stuffs mentioned in para ­ graph 1 must meet minimum standards as to com ­ position. However, during the 1968/69 and 1969/70 milk years , if skimmed milk powder produced in one Member State is denatured or used in the manu ­ facture of compound feeding-stuffs within the territory of another Member State, the former Mem ­ ber State shall pay the aid. 2. The aid shall be paid only when proof has been given :  that the skimmed milk has been used as feed or in the manufacture of compound feeding-stuffs ;  that the skimmed milk powder has been de ­ natured or used in the manufacture of compound feeding-stuffs . 3 . Compliance with the provisions of paragraph 2 shall be supervised by a public agency in each Mem ­ ber State. Article 3 Article 4 Each Member State shall appoint an intervention agency to implement the measures provided for in this Regulation . 1 . The aid shall be paid by the intervention agency of the Member State within whose territory is situ ­ ated :  the dairy which delivered the skimmed milk to the farm using it as feed ; or  the farm referred to in article 2 ( 1 ) (b); or  the farm or other concern which denatured the skimmed milk powder or used it in the manu ­ facture of compound feeding-stuffs ; or  the farm or other concern which used the skimmed milk in the manufacture of compound feeding-stuffs . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1968 . For the Council The President G. SEDATI